Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 25, 29 – 36, 52, 54 – 63, and 65 – 74 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 25, 52, 63 and 74 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 25, including
“a remote computer-based service system within the computer network environment, the remote computer-based service system being configured to provide and maintain a cross provider reference database, the cross provider reference database being configured to map media provider content to media content hashes within a media content pool via one of a metadata mapping mechanism or a media content finger printing mechanism; 
a video indexing and video search system, in co-operation with the remote computer-based system, configured to search video content and index event broadcast streams via the remote computer-based system; 
the event broadcast streams being from different legally compliant content sources and indexed into pixel indexes, each pixel index comprising a pixel matrix in which a select video frame dimension, as selected from a video frame height and a video frame width, is held constant, and the select video frame dimension varies based on original video aspect ratio; 
a series of client devices configured to enable the series of users to interact with the remote computer-based system; and 
a non-transitory computer-implementable application implementable via the series of client devices and the remote computer-based service system i-s configured to enable the series of users (a) to initiate social commentary atop select video content via the series of client devices; (b) input personal demographic data and data release rules to the remote computer-based service system; and (c) set data retention rules; 
the Digital Social Recorder system being configured to allow the series of users to view therethrough the broadcast through a legally compliant content source selected by each user, with social commentary generated by users being communicated to other users simultaneously; 
each user being able to view previous portions of the broadcast with social content layered atop the previous portions of the broadcast when the broadcast is live, and each user being able to view social commentary layered atop the broadcast as the user watches the broadcast when the broadcast is pre-recorded and viewed through an on-demand service; 
the video indexing and video search system being further configured to map video content back to an original broadcast, the video content being from the same or different legally compliant content sources”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	The Examiner has previously presented Garcia as teaching a network environment in which friends are viewing the same live show and interacting via chatting and social media with the content being viewed on different platforms by the social media friends ([0088] – [0089], [0116] - [0117], [0222], [0218], [0049]and [0153]).  However, Garcia does not clearly demonstrate a video search system in cooperation with a remote computer-based system.
	To supplement the teachings of Garcia, the examiner has previously presented Sull as teaching that videos on a WAN such as the Internet can be searched and stored at remote locations ([0052] and [0054]).  However, the combination of Garcia and Sull does not clearly demonstrate mapping video content back to an original broadcast.
	To supplement the teachings of Garcia and Sull, the examiner has previously presented Lee as teaching a channel map of a retransmitted broadcast program is configured with a channel number of an original broadcast medium which map stores information including original broadcast medium and originally broadcasted channel number (Fig. 7 and [0120] – [0121]).  However, the combination of Garcia, Sull and Lee do not disclose the newly added limitation the event broadcast streams being from different legally compliant content sources and indexed into pixel indexes, each pixel index comprising a pixel matrix in which a select video frame dimension, as selected from a video frame height and a video frame width, is held constant, and the select video frame dimension varies based on original video aspect ratio.
	The examiner further submits the teachings of Saoudi et al., US Pub. 2009/0292701 A1 as teaching a system for indexing and searching for video documents ([0009]) by representing each frame as a matrix of pixels in a two-dimensional space ([0010]).  While Saoudi discloses creating a video slice with length defined by the juxtaposed lines of pixels and of height equal to the length of the lines extracted from each of the frames ([011]), Saoudi does not cure the deficiencies of the prior art as presented above.  Therefore, Claim 25 is considered allowable.
Claims 52, 63 and 74 are considered allowable for similar reasons stated above. The dependent claims 29 – 36, 54 – 62 and 65 - 73 are allowed because they further limit independent claims 25, 52 and 63.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saoudi et al., US Pub. 2009/0292701 A1 teaches a system for indexing and searching for video documents ([0009]) by representing each frame as a matrix of pixels in a two-dimensional space ([0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421